
	

113 HRES 19 IH: Expressing the sense of the House of Representatives that the Senate should ratify the Convention on the Elimination of All Forms of Discrimination Against Women (CEDAW).
U.S. House of Representatives
2013-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. RES. 19
		IN THE HOUSE OF REPRESENTATIVES
		
			January 4, 2013
			Mrs. Carolyn B. Maloney of New
			 York (for herself, Ms.
			 Schakowsky, Mr. Ellison,
			 Ms. Moore,
			 Mr. Markey,
			 Mr. Conyers,
			 Mr. Capuano,
			 Mr. Polis,
			 Mr. Waxman,
			 Mr. Brady of Pennsylvania,
			 Mr. Carson of Indiana,
			 Mr. Schiff,
			 Mr. Levin,
			 Ms. Slaughter,
			 Mr. Loebsack,
			 Ms. Schwartz,
			 Mr. Moran,
			 Ms. Bonamici,
			 Ms. DeGette,
			 Mr. Quigley,
			 Mr. Rush, Ms. Wasserman Schultz,
			 Ms. Lofgren,
			 Mr. Honda,
			 Mr. McGovern,
			 Mr. Welch,
			 Ms. Brown of Florida,
			 Ms. Speier,
			 Ms. Meng, Mr. Andrews, Mr.
			 Grijalva, Ms. Edwards, and
			 Mr. Fattah) submitted the following
			 resolution; which was referred to the Committee on Foreign
			 Affairs
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that the Senate should ratify the Convention on the Elimination
		  of All Forms of Discrimination Against Women (CEDAW).
	
	
		That it is the sense of the House of
			 Representatives that—
			(1)the full realization of the rights of women
			 is vital to the development and well-being of people of all nations; and
			(2)the Senate should,
			 therefore, give its advice and consent to the ratification of the Convention on
			 the Elimination of All Forms of Discrimination Against Women.
			
